Citation Nr: 1626830	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-01 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the cervical spine.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1973.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal. 


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, demonstrates that the Veteran's arthritis of the cervical spine is related to active duty.  


CONCLUSION OF LAW

Arthritis of the cervical spine was incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he now arthritis of the cervical spine as a result of neck injuries incurred due to high g-forces as a navigator in an F4 jet flying over Vietnam.  

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran's service treatment records reflect that he served as a navigator and flew combat missions in an F4 jet.  They are negative for relevant complaints, symptoms, findings or diagnoses.  

VA treatment records dated in 2010 reflect that the Veteran had arthritis of the spine.  He was prescribed Meloxicam for neck and back pain.  VA treatment records dated in 2011 reveal that x-rays showed mild arthritis of the neck, and specify that the Veteran's Meloxicam was for arthritis.  

In a February 2016 statement, the Veteran's private treating physician stated that the Veteran had a neck/spine injury that was most likely caused by or a result of g-forces in an F4 jet.  The physician explained that the Veteran related a history of recurrent neck trauma with persistent pain and stiffness, with an onset of 1970-1973.  Examination revealed decreased range of motion of the cervical spine.  A 2011 neck x-ray report revealed degenerative changes and straightening of the cervical spine.

The Board finds that the foregoing evidence supports the Veteran's claim for service connection.  It shows that it is at least as likely as not that cervical spine injuries incurred while flying as an F4 navigator caused the Veteran's current arthritis of the cervical spine.  Therefore, service connection for arthritis of the cervical spine is warranted.  





ORDER

Service connection for arthritis of the cervical spine is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


